Title: From George Washington to Major General Lafayette, 15 July 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


					
						Head Qrs Bergen County 15th July 1780.
					
					The Marquiss de la Fayette will be pleased to communicate the following Genl ideas to Monsr the Count de Rochambeau and the Chevalr de Terney as the Sentimts of the underwritten.
					1st In any operation—and under all circumstances a decisive Naval superiority is to be considered as a fundamental principle—& the basis upon which every hope of success must ultimately depend.
					2d The advantages of possessing the Port of New York by the Squadron of France have been already enumerated to Monsr the Count de Rochambeau—& the Chevr de Terney—and is so obvious, as not to need re-capitulation—delay in the execution of this enterprize may defeat all our projects. & render the Campaign inactive, & inglorious.
					3d To render our operations nervous & rapid, it is essential for us to be Masters of the Navigation of the No. River & of the Sound. Without this our Land transportation will be great—our expences enormous—& our progress slow—if not precarious—for want of Forage &ca &ca.
					4th With these Ideas, & upon this grd, it is conceived that many advantages will result from the French Squadrons taking possession of the inner of the harbor between Staten Island & the City of New York; & detachg a frigate or two above the Cheveaux de Frieze, in the North River opposite Fort Washington for the purpose of opening the Navigation of the river—shortening the Transportation by Land on the upper & lower communication—and bringing the enemy to an explanation respecting Staten Island. Shipping so near the Town would, at the same-time they coverd the frigates in the N. Rivr keep the Garrison in Check. & be more likely to facilitate other movements of the Army than if they were to remain at the hook or below the Narrows.
					5th Our operations against the Enemy in the City of New York may commence from two points—to wit—Morrissania (or the heights near

Kings-bridge)—or Staten Island; both have their advantages & disadvantages; but under a full view of all circumstances the preponderancy is in favor of Morrissania—especially since the generous aid of his most Christian Majesty has come by the way of Rhode Island instead of Cape Henry, as it was expected they wd do & touch at Sandy hook in consequence of advices lodged there.
					6th As the means for carrying on our operations are not yet sufficiently appreciated—nor is the time by which our aids will arrive sufficiently ascertained—it is impossible to be precise as to the time the American Troops can, with safety, Rendezvous at Morrissania—but as it is necessary to fix some Epoch to it, and it is hoped that it may happen by the 5th of August—I would propose this day for the reembarkation of the French efficient force at New London (if they should have come there) & that they proceed up the Sound to Whitstown on Long Island—or to such other place on that Island, or on the Main as circumstances may require, & the Count shall be advised of. for the operations against the enemy depending very much upon their holding all or dismantling some of their present Posts, & upon contingencies within ourselevs, it is not possible, at this time, to mark out a precise plan—or determine whether our approaches to the City of New York shall be by the way of York Island—Brooklyn—or both. numbers must determine the latter & circumstances of the moment the former.
					7th It must be clearly understood and agreed between the parties that if any capitol operation is undertaken the French fleet & Land Forces will at all events continue their aid untill the success of the enterprize or until it is mutually determined to abandon it.
					8th In all Matters of arrangement—accomodation—&ca not repugnant to the foregoing ideas the Marquiss (in behalf of the United States) will consult the convenience & wishes of the Count & Chevalier & will be pleased to assure them of the disposition I possess to make evy thing as agreebe to them as possible & of my desire to manifest on all occasions the high sense I entertain of their merits & of the generous aid they have brought us.
					
						Go: Washington
					
				